OPINION — AG — UNDER THE STATUTORY PROVISIONS OF 19 Ohio St. 1961 180.65 [19-180.65], 19 Ohio St. 1961 207 [19-207], AN ASSISTANT COUNTY ATTORNEY IN A COUNTY HAVING THE POPULATION OF CUSTER COUNTY WHO IS RECEIVING AN ANNUAL SALARY NOT TO EXCEED SIXTY PERCENT OF THE ANNUAL SALARY OF THE COUNTY ATTORNEY, " MAY ENGAGE IN THE PRIVATE PRACTICE OF LAW WHENEVER SUCH PRACTICE DOES NOT INTERFERE WITH HIS OFFICIAL DUTIES " BUT SHOULD NOT BE PAID THE AMOUNT OF SAID SALARY ON A FEE OR PART TIME BASIS FOR SERVICES RENDERED ONLY DURING THE TERMS OF COURT REFERRED TO BY YOU.   IN THIS CONNECTION, IT WILL BE NOTED THAT IN MANY COUNTIES OF THE STATE THE TERMS OF BOTH THE COUNTY AND DISTRICT COURT WILL NOT EXCEED THIRTY DAYS, AND THAT IS AN ASSISTANT COUNTY ATTORNEY COULD BE PAID FOR HIS SERVICES DURING SAID MONTH AN AMOUNT JUST UNDER SIXTY PERCENT OF THE COUNTY'S ATTORNEY'S SALARY FOR TWELVE MONTHS, HE WOULD BE PAID FOR SAID ONE MONTH SERVICE AN AMOUNT GREATLY IN EXCESS OF THE SALARY OF THE COUNTY ATTORNEY FOR SAID MONTH. CITE: 19 Ohio St. 1961 207 [19-207] (FRED HANSEN)